Citation Nr: 0511282	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  98 20-910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
tubal ligation, including abdominal pain.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to an initial rating higher than 30 percent 
for hypothyroidism.

5.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus (DM).

6.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease (DDD) of the lumbar spine.

7.  Entitlement to an initial compensable rating for a scar 
on the right third finger.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
October 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from February 1998, April 1998, and July 1999 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In February 1998, the RO granted the 
veteran's claims for service connection for DM, DDD of the 
lumbar spine, hypothyroidism, and a scar on her right third 
finger as a residual of a laceration.  The RO assigned a 20 
percent initial rating for the DM, a 20 percent initial 
rating for the DDD of the lumbar spine, a 10 percent initial 
rating for the hypothyroidism, and a 0 percent (i.e., 
noncompensable) initial rating for the residual scar.  

In April 1998, the RO denied the veteran's claims for service 
connection for residuals of a tubal ligation, a right foot 
disability, and a bilateral knee disability.  The RO also 
confirmed and continued the previously assigned initial 
ratings for her service-connected disabilities.  She filed a 
timely appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a veteran appeals her initial ratings, 
VA must consider whether she is entitled to "staged" 
ratings to compensate her for times since filing her claims 
when her disabilities may have been more severe than at 
others).  



In February 1999, to support her claims, the veteran 
testified before a hearing officer (HO) at the RO.  And in 
July 1999, the HO issued a decision increasing the initial 
rating for her hypothyroidism from 10 to 30 percent - with 
the same effective date as the prior rating.  She has 
continued to appeal for an even higher initial rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

The claims for service connection for residuals of a tubal 
ligation - including abdominal pain, for service connection 
for a bilateral knee disability, and for a higher initial 
rating for the DDD of the lumbar spine are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on her part concerning these claims.  The Board will go ahead 
and decide her other, remaining claims.


FINDINGS OF FACT

1.  The veteran does not have a right foot disability that 
originated in service or is otherwise causally related to her 
military service.  

2.  The veteran's hypothyroidism requires daily medication 
and causes occasional constipation, but the condition has not 
caused muscular weakness, mental disturbances, or weight 
gain.

3.  The veteran's DM requires daily insulin and certain 
dietary restrictions, but it does not require her to regulate 
her activities, and she has not had any diabetic 
complications such as hypoglycemia or ketoacidosis.

4.  The record on appeal contains no evidence of any 
limitation of function as a result of the scar on the 
veteran's right third finger.




CONCLUSIONS OF LAW

1.  The veteran does not have a right foot disability that 
was incurred or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303 (2004).

2.  The criteria are not met for an initial rating higher 
than 30 percent for hypothyroidism.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.119, Diagnostic Code (DC) 7903 (2004).

3.  The criteria are not met for an initial rating higher 
than 20 percent for DM.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.119, DC 7913 (2004).

4.  The criteria are not met for an initial compensable 
rating for the scar on the veteran's right third finger.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, DC 7805 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The VCAA was enacted after the RO's initial decisions in this 
case, but during the pendency of this appeal.  Accordingly, 
the RO sent the veteran notice of the VCAA in April 2002, 
March 2003, and August 2004.  So it would seem compliance 
with the explicit timing requirements of §5103(a) is 
impossible without the nullification of the ROs' initial 
decisions.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, VCAA notices were sent after the ROs' initial 
unfavorable decisions, it is appropriate for the Board to 
remand the claims to the RO for further development and 
readjudication.  

But, here, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
merely harmless error.  As mentioned, the RO provided the 
requisite VCAA notice in April 2002, March 2003, and 
August 2004 letters to the veteran.  And while the VCAA 
notice was not sent prior to the RO's initial adjudication of 
the claims, this was only because the VCAA did not even exist 
when the RO initially adjudicated the claims.  And the 
veteran since has been provided the requisite VCAA notice and 
given every opportunity to submit additional evidence and 
argument in response, in support of her claims.  Moreover, 
the RO considered the additional evidence provided by her 
prior to its most recent August 2004 supplemental statement 
of the case (SSOC) - which considered the claims based on 
the additional evidence submitted or otherwise obtained since 
the initial rating decisions at issue and statement of the 
case (SOC) and any prior SSOCs.  Therefore, notwithstanding 
the requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal at this juncture is not 
prejudicial error to the veteran.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, the April 2002, March 2003, and August 2004 VCAA 
letters provided the veteran with notice of the evidence 
necessary to support her claims, the evidence VA would assist 
her in obtaining, and the evidence it was expected that she 
would provide.  The August 2004 VCAA letter (which related to 
the claims for service connection for residuals of the tubal 
ligation, a right foot disability, a bilateral knee 
disability, and a higher initial rating for hypothyroidism) 
also specifically requested that she submit any evidence in 
her possession pertaining to her claims - thus satisfying the 
"fourth element" of the notice requirement at least for 
those claims specified in that letter.  With regard to the 
other claims that were not specified (for higher initial 
ratings for DDD and DM), the VCAA notice letters that were 
sent in April 2002 and March 2003 did not contain the 
specific language pertaining to the "fourth element" as 
outlined in 38 C.F.R. § 3.159(b)(1).



In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the April 2002 and March 2003 VCAA notice 
letters that were provided to the veteran do not contain the 
precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that she was otherwise fully 
notified of the need to give VA any evidence pertaining to 
her claims for higher initial ratings for her DDD and DM.  
These letters requested that she provide or identify any 
evidence supporting these claims and specifically outlined 
the necessary evidence.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letters of April 2002, March 2003, 
and August 2004, the veteran was requested to respond within 
30 days, 9 months, and 60 days, respectively.  Each letter 
also informed her that she could take up to one year to 
respond without jeopardizing the potential effective date for 
compensation - should, in fact, her claims eventually be 
granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs) and her VA outpatient treatment (VAOPT) 
records.  In addition, the RO scheduled her for several VA 
medical examinations.  VA examinations for DM and her right 
hand were scheduled for March 2003, but she failed to report 
without providing an explanation of good cause for failing to 
do so.  See 38 C.F.R. § 3.655 (2004) (When a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for an increased rating, the claim shall be denied).  
Since the most recent August 2004 VCAA letter, she has not 
indicated that she has any additional relevant information or 
evidence to submit, or which needs to be obtained.  Although 
she testified before an HO at the RO in February 1999, she 
failed to report to a hearing at the RO scheduled in November 
2003, and she declined her opportunity to provide oral 
testimony in support of her claims before the Board.  
38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Service Connection for a Right Foot Condition

The veteran's SMRs indicate she complained of pain in her 
right foot in July 1990, and the examiner noted a possible 
fallen arch.  In May 1994, she complained of pain in the 
right foot and mentioned a history of fallen arches.  The 
examiner made a note to rule out flat feet and referred her 
to podiatry.  There is no follow-up podiatry report in the 
record.  A June 1996 examination for DM notes with regard to 
her feet that sensation to light touch was intact 
bilaterally.  In January 1997, she complained of numbness in 
her right foot and tightness in her left leg - apparently 
secondary to DDD.  It was noted she had an antalgic gait on 
the right and that she was unable to actively or passively 
achieve full dorsiflexion in her right foot.  At her 
retirement physical in June 1997, she noted that she was 
having trouble with the arch of her right foot and that it 
hurt when she put pressure on it.  The report of that 
physical examination does not note whether her feet were 
normal or abnormal.

The report of a January 1998 VA examination for the veteran's 
feet, among other things, indicates she denied having any 
problems with her feet and had no complaints.

In February 1999, the veteran testified at a hearing before 
an HO at the RO.  She said that her arches dropped during 
basic training, and that periodically since then her right 
foot will "give out" (see transcript of the hearing, pg. 5 
- 6).  

An October 2003 VAOPT record indicates that a diabetic foot 
examination revealed no abnormalities.

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In this case, the veteran's SMRs indicate she complained of 
right foot pain during service and that the impression was 
that she had a fallen arch.  The Board notes, however, that 
it does not appear this impression was ever confirmed.  
Regardless, more recent VAOPT records do not reveal she has a 
current disability.  And, even by her own admission during 
the January 1998 examination, she had no complaints referable 
to her feet.  So without competent medical evidence 
confirming she has a current foot disability and linking it 
to her military service, she has no valid claim.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich 
v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  See, too, Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).


Higher Ratings for Hypothyroidism, DM, and a Residual Scar

The veteran was diagnosed with hypothyroidism and DM during 
military service.  In 1977 or 1978, also during military 
service, she cut her right middle finger on a piece of glass 
and was given sutures.  In February 1998, the RO granted 
service connection for these disabilities and assigned an 
initial 20 percent rating for DM, an initial 10 percent 
rating for hypothyroidism, and an initial noncompensable 
rating for the scar.  As mentioned earlier, the HO later 
issued a rating decision, in July 1999, increasing the 
initial rating for hypothyroidism from 10 to 30 percent.

The report of a September 2002 VA examination indicates the 
veteran was insulin-dependent, but had no complications from 
DM and was not on any specific diet.  She had no history of 
hypoglycemia or diabetic ketoacidosis.  With regard to her 
thyroid condition, she complained of constipation, but had no 
history of weight gain or cardiac complications.  Upon 
physical examination, she had no thyromegaly (enlargement of 
the thyroid gland).  It was noted she was using Synthroid to 
control her thyroid condition.  (Note:  The report noted a 
diagnosis of hyperthyroidism, despite previous diagnoses of 
hypothyroidism).  

VAOPT records indicate, in October 2003, the veteran had no 
complaints with regard to her DM and hypothyroidism.  She was 
watching her ADA (American Diabetes Association) diet and 
taking all medications as prescribed.  She had no dysuria or 
fever.  A December 2003 record notes that her hypothyroidism 
was stable, and she was continuing with insulin treatment to 
control her DM.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

As alluded to earlier, when, as here, the veteran timely 
appeals the ratings initially assigned for her disabilities, 
just after establishing her entitlement to service connection 
for them, VA must consider her claims in this context.  And 
this includes determining whether she is entitled to "staged" 
ratings to compensate her for times since filing her claims 
when her disabilities may have been more severe than at other 
times during the course of her appeal.  See Fenderson, 12 
Vet. App. at 125-26.

As also mentioned previously, the RO scheduled the veteran 
for VA examinations to assess the severity of her DM and the 
scar on her right hand.  These examinations were scheduled in 
March 2003, but she failed to report and has not provided 
good cause for her failure in this regard.  Under 38 C.F.R. § 
3.655(b), when a claimant fails to report for an examination 
that was scheduled in conjunction with a claim for an 
increased rating, the claim must be denied.  So on this basis 
alone, these claims must be denied, regardless, according to 
express VA regulation.  But even if the Board reviews the 
existing evidence on record (specifically, the prior VA 
examinations and VAOPT records) - as explained further below, 
the veteran still would not be entitled to higher ratings for 
these disabilities.

The veteran's hypothyroidism is rated according to 38 C.F.R. 
§ 4.119, DC 7903 (2004).  Under DC 7903, a 10 percent rating 
is warranted when symptoms include fatigability or continuous 
medication is required for control.  A 30 percent rating 
is warranted when symptoms include fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is warranted when symptoms include muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted when symptoms include cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.

In this case, the veteran's VAOPT records indicate her 
hypothyroidism is being controlled with Synthroid.  She also 
has complained of constipation.  But there have been no 
complaints of mental disturbance, weight gain or muscular 
weakness that would warrant a 60 percent rating.  For these 
reasons, the claim for an initial rating higher than 30 
percent must be denied.

The veteran's DM is rated under 38 C.F.R. § 4.119, DC 7913 
(2004).  Under DC 7913, a 10 percent rating is warranted when 
DM is manageable by restricted diet only.  A 20 percent 
rating is warranted when DM requires insulin and restricted 
diet or oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted when DM requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when DM requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when DM requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

The initial rating for the veteran's DM is currently 20 
percent because treatment requires insulin and a restricted 
diet.  In order to receive the next higher rating of 
40 percent, treatment would also have to require regulation 
of her activities.  This has not been shown.  According to 
the September 2002 VA examination, she has no diabetic 
complications - no history of hypoglycemia or diabetic 
ketoacidosis.  More recent VAOPT records indicate she had no 
complaints in October 2003.  So a rating higher than 20 
percent is not warranted, and therefore, her claim must be 
denied.

Finally, the veteran's scar on her right third finger is 
rated under 38 C.F.R. § 4.118, DC 7805 (2004).  Under DC 
7805, scars that are not otherwise provided for under this 
section of the Code, are rated on limitation of function of 
the affected part.  In this case, the RO rated her scar as 
noncompensable because there was no evidence of any 
limitation of function associated with it - such as in her 
right hand, as a residual of the laceration that was sutured 
during military service. This includes, for example, weakness 
in her grip strength.  But there also is no indication the 
scar, itself, is tender or painful, causes limitation of 
motion in this finger or hand, or has any associated soft 
tissue damage.  And since, again, she failed to report to a 
scheduled VA examination for her hand, to determine whether 
any of these type symptoms might be present, VA must deny 
this claim.  See C.F.R. § 3.655 (2004).


Benefit-of-the-Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

In this case, however, for the reasons stated, the veteran's 
claims must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for service connection for a right foot disability 
is denied.

The claims for higher initial ratings for hypothyroidism, DM 
and a scar on the right third finger are denied.




REMAND

Turning now to the veteran's claims for service connection 
for residuals of a tubal ligation and a bilateral knee 
disability, and for a higher initial rating for her DDD, as 
explained below, further development is needed before the 
Board can make a decision concerning these claims.

The veteran had a tubal ligation in November 1989.  Upon 
discharge from the hospital, there were no complications 
noted.  Her SMRs show continued complaints of dysmenorrhea 
(painful or difficult menstruation) before and after her 
tubal ligation.  In August 1992, it was specifically noted 
that she was advised that dysmenorrhea might be a side effect 
of sterilization.  The Board notes, however, that she also 
complained of dysmenorrhea in the early 1980s - well before 
the tubal ligation was performed.

The report of a January 1998 VA gynecological examination 
indicates the Pap smear was normal, but an ultrasound of the 
pelvis revealed a fibrous uterus.  The pathology report of 
the Pap smear taken in January 1998, however, indicates the 
presence of exfoliated endometrial cells in the second half 
of the menstrual cycle, which was considered abnormal.  It 
was noted that clinical correlation was required.  

Mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110; 1131 (West 2002). In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, it is not clear whether the veteran's painful 
menstruations (dysmenorrhea) are due to an underlying 
disability or whether they are a residual of her tubal 
ligation.  So a medical examination and opinion are needed to 
assist in making this determination.  See 38 C.F.R. § 
3.159(c)(4) (The VCAA requires that VA provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  

With regard to the veteran's claim for a bilateral knee 
disability, an examination is also needed to determine 
whether a current disability exists and whether it is related 
to her military service.  The Board notes that she first 
complained of pain in her right knee in February 1990, so 
while still on active duty in the military.  And at her 
military retirement physical evaluation, in June 1997, she 
again complained of pain in her knees after walking stairs.  
This is sufficient evidence to warrant requesting a VA 
medical examination and opinion.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

Finally, although the veteran had a VA orthopedic examination 
in July 2002 to assess the severity of her DDD, as explained 
further below, the regulations relating to diseases and 
injuries of the spine have changed since then.  So another 
examination is needed so that her DDD can be evaluated under 
the new criteria.

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised using more 
objective criteria.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. 51454 (August 27, 2003).  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

Note also that the criteria for evaluating IVDS in 
particular, which is often used interchangeably with DDD 
under 38 C.F.R. § 4.71a, DC 5293 (2002) 
("the old criteria"), have changed twice since the veteran 
filed her claims.  The criteria were first revised effective 
September 23, 2002, codified at 38 C.F.R. § 4.71a, DC 5293 
(2003) ("the revised criteria").  Subsequently, they were 
revised effective September 26, 2003, at which time the DC 
was renumbered to 5243.  See 38 C.F.R. § 4.71a, DC 5243 
(2004) ("the newly revised criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran may also be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating her IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, criteria for IVDS were again 
revised.  See 38 C.F.R. § 4.71a, DC 5243 (2004).  This new 
regulation includes the same language from the previously 
revised regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the new general rating 
formula for diseases and injuries of the spine, as discussed 
above.

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 
(2004).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for IVDS may be applied.  Conversely, 
from September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may also be applied if they are more 
beneficial to the veteran.  And as of September 26, 2003, the 
revised general rating criteria for the spine and the newly 
revised criteria for IVDS may also be applied, but again - 
only if they are more beneficial to her.  Unfortunately, in 
order to evaluate her disability under these additional 
criteria, a new medical examination is required.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, these claims hereby are REMANDED to the RO for 
the following development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to assess 
whether her dysmenorrhea is related to an 
underlying disability or is a residual of 
her tubal ligation.  If so, the examiner 
is asked to express an opinion as to 
whether the disability is at least as 
likely as not (50 percent probability or 
greater) related to her military service.  

If no opinion can be rendered, please 
explain why this not possible.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner is 
asked to note that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

2.  Schedule the veteran for an 
appropriate VA examination to assess 
whether she has a current bilateral knee 
disability.  If so, the examiner is asked 
to express an opinion as to whether the 
disability is at least as likely as not 
(50 percent probability or greater) 
related to her military service.  

If no opinion can be rendered, please 
explain why this not possible.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner is 
asked to note that he or she has reviewed 
the claims folder.  All necessary testing 
should be done, and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

3.  Also schedule the veteran for a VA 
examination to assess the severity of her 
DDD of the lumbar spine.  (Note:  this 
actually may require two evaluations, 
both orthopedic and neurological).

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (measured to the nearest five 
degrees, with normal range of motion 
specified too), and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

The examiner should identify the 
underlying pathologic process.  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
The examiner should express an opinion as 
to whether pain, whether radiating or 
not, significantly limits functional 
ability during flare-ups or 
when the affected portion of the low back 
is used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  

The examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the nearest 
five degrees and, if less than the 
maximum ranges of motion specified in 
Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, 
at 38 C.F.R. § 4.71a, whether the ranges 
of motion found are normal and, if so, 
the examination must set forth an 
explanation of the reasons for such 
assessment.  

Also, the examiner should determine 
whether there is any ankylosis, and, if 
so, whether it is favorable or 
unfavorable, and whether there is any 
muscle spasm, guarding, or localized 
tenderness causing abnormality of gait or 
spinal contour.

The examiner should state whether the 
veteran experiences recurring attacks, 
and the degree of intermittent relief she 
experiences between those attacks, if 
any.  The examiner should also be asked 
if there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain.  If she does, the examiner should 
state whether the sciatic neuropathy 
results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner 
should further state whether any IVDS 
that may be present results in 
incapacitating episodes, and the total 
duration of any of those episodes.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.  

4.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to her satisfaction, prepare an 
SSOC and send it to her and her 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


